                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


 Isaac Wolf                                                  CASE No C 3:19-cv-02881 WHA


                                   Plaintiff( s)
                                                             ADR CERTIFICATION BY
 v.
                                                             PARTIES AND COUNSEL
 University Professional & Technic~
                                   Defendant( s)


Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

      1) Read the handbook entitled "Alternative Dispute Resolution Procedures Handbook"
         (available at cand.uscourts.gov/adr).
      2) Discussed with each other the available dispute resolution options provided by the Court
         and private entities; and
      3) Considered whether this case might benefit from any of the available dispute resolution
         options.
 Date: 8/2/ 19                                              Defendant, Xavier Becerra
                                                                                    Party
 Date: 8/2/ 19                                              Isl Jerry T. Yen, DAG
                                                                                  Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
      C intend to stipulate to an ADR process
      El prefer to discuss ADR selection with the Assigned Judge at the case management
           conference


        Date: 8/2/ 19                                       Isl Jerry T. Yen, DAG
                                                                                  Attorney




      mn.-!f·,nm   E:file this.form in ECF using event name: "ADR Certification (ADR LR 3-5 b) qfDiscussion qfADR
  Options."



 FormADR-Cert rev.1-15-2019
                              CERTIFICATE OF SERVICE
Case Name:      Wolf, Isaac v. University                 No.     3:19-cv-02881
                Professional & Technical
                Employees, et al.

I hereby certify that on August 2, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
ADR CERTIFICATION BY PARTIES AND COUNSEL
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on August 2, 2019, at Sacramento, California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                           Signature

SA2019102769
13980349.docx
